          Case 2:20-cv-00491-AJS Document 132 Filed 08/18/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA


 BLAIR DOUGLASS,

                       Plaintiff,                         Lead Case No. 2:20-cv-00491-AJS

         v.

 ’47 BRAND, LLC,

                       Defendant.


 BLAIR DOUGLASS,

                       Plaintiff,                         Member Case No. 2:20-cv-00547-AJS

         v.

 RICHEMONT NORTH AMERICA, INC.,

                       Defendant.


                                    NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that Plaintiff Blair Douglass and Defendant Richemont North

America, Inc. have reached an agreement in principle that will resolve the claims alleged in the

member case, Douglass v. Richemont North America, Inc., Member Case No. 2:20-cv-00547-AJS.

Plaintiff anticipates filing a Notice of Voluntary Dismissal With Prejudice within thirty (30) days

of this notice.


                                                   Respectfully Submitted,


 Dated: August 18, 2020                           /s/ Kevin W. Tucker
                                                  Kevin W. Tucker (He/Him/His)
                                                  Pa. No. 312144
                                                  Kevin J. Abramowicz
Case 2:20-cv-00491-AJS Document 132 Filed 08/18/20 Page 2 of 3




                               Pa. No. 320659
                               EAST END TRIAL GROUP LLC
                               186 42nd St., P.O. Box 40127
                               Pittsburgh, PA 15201
                               Tel. (412) 877-5220
                               ktucker@eastendtrialgroup.com
                               kabramowicz@eastendtrialgroup.com
         Case 2:20-cv-00491-AJS Document 132 Filed 08/18/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on this day, August 18, 2020, a true and correct copy of the foregoing

Notice of Settlement was filed on the Court’s CM/ECF system and will be served upon all counsel

of record.


                                             Respectfully Submitted,

 Dated: August 18, 2020                           /s/ Kevin W. Tucker
                                                  Kevin W. Tucker (He/Him/His)
                                                  Pa. No. 312144
                                                  EAST END TRIAL GROUP LLC
                                                  186 42nd St., P.O. Box 40127
                                                  Pittsburgh, PA 15201
                                                  Tel. (412) 877-5220
                                                  ktucker@eastendtrialgroup.com
